
	
		I
		112th CONGRESS
		1st Session
		H. R. 3249
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To recognize small employer benefit arrangements as
		  employers, and for other purposes.
	
	
		1.Small Employer Benefit
			 Arrangements
			(a)Amendments to
			 IRC
				(1)In
			 generalSection 414 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(y)Small Employer
				Benefit Arrangements
							(1)Treatment as
				employer
								(A)Retirement,
				accident, and health insuranceA small employer benefit
				arrangement meeting the requirements of this subsection shall be treated as an
				employer for the purpose of providing qualified retirement and
				accident and health plans (including a plan qualified under section 105(h) or
				section 125) or group-term life insurance under section 79.
								(B)Allocation of
				incomeNotwithstanding
				subparagraph (A), the shareholder-members of the small employer benefit
				arrangement shall be treated as employers for purposes of administering and
				allocating items of income, credits, deductions, or exclusions associated with
				the provision of employee benefits.
								(2)Certain
				Organizations Prohibited
								(A)In
				generalAn organization shall
				not be treated as a small employer benefit arrangement if the small employer
				benefit arrangement or any related entity is owned, in whole or in part, or
				managed or controlled in whole or in part, by any management agreement or
				certificates of indebtedness, directly or indirectly, or by an agents, brokers
				or providers of a—
									(i)health, life, or disability insurer;
									(ii)retirement plan
				service provider (including persons who provide plan design, administration,
				and investment advice services to retirement plans);
									(iii)claim
				administrators; and
									(iv)investment
				advisors.
									(B)Ordinary
				provision of products and servicesNothing in this paragraph shall be
				construed—
									(i)to
				prohibit a small employer benefit arrangement from contracting for the ordinary
				provision of products and services from any persons or organizations that might
				otherwise be prohibited from having an ownership or management interest in a
				small employer benefit arrangement, or
									(ii)to prohibit small
				employer benefit arrangements from creating, by and between themselves, service
				organizations owned and controlled exclusively by small employer benefit
				arrangements to provide for such products and services in the fulfillment of
				their purposes.
									(3)DefinitionThe term small employer benefit
				arrangement means a member owned, democratically controlled cooperative
				organization that—
								(A)meets the
				requirements of subchapter T;
								(B)has at least 21
				shareholders of whom 90 percent are in the same or similar line of
				business;
								(C)sponsors an accident and health plan for
				shareholder-members and any employees of shareholder-members;
								(D)sponsors a qualified retirement plan that
				meets the requirements of paragraph (12) or (13) of section 401(k) and is
				available to shareholder-members and any employees of
				shareholder-members;
								(E)provides employee
				benefits pursuant to a written agreement; and
								(F)requires all
				benefit eligible employees of a shareholder-member to participate according to
				the same statutory eligibility criteria normally accorded such
				persons.
								.
				(2)Effective
			 DateThe amendments made by this subsection shall apply with
			 respect to plan years beginning on or after the date of the enactment of this
			 Act.
				(b)Amendments to
			 ERISA
				(1)Treatment as
			 employerSection 3 of the Employee Retirement and Income Security
			 Act (29 U.S.C. 1002) is amended—
					(A)in paragraph (5),
			 by inserting or a small employer benefit arrangement after
			 a group or association of employers; and
					(B)by adding at the end the following new
			 paragraph:
						
							(43)The term small employer benefit
				arrangement means a member owned, democratically controlled cooperative
				organization that—
								(A)meets the requirements of subchapter T
				of chapter 1 of the Internal Revenue Code of 1986;
								(B)has at least 21 shareholders of whom
				90 percent are in the same or similar line of business;
								(C)sponsors an accident and health plan for
				shareholder-members and any employees of shareholder-members;
								(D)sponsors a qualified retirement plan that
				meets the requirements of paragraph (12) or (13) of section 401(k) of the
				Internal Revenue Code of 1986 and is available to shareholder-members and any
				employees of shareholder-members;
								(E)provides employee benefits pursuant to
				a written agreement; and
								(F)requires all benefit eligible
				employees of a shareholder-member to participate according to the same
				statutory eligibility criteria normally accorded such
				persons.
								.
					(2)Self-insurance
			 prohibitedSection 609 of
			 such Act (29 U.S.C. 1169) is amended—
					(A)by redesignating
			 subsection (e) as subsection (f); and
					(B)by inserting after
			 subsection (d) the following new subsection:
						
							(e)Small Employer
				Benefit Arrangements
								(1)Self-insurance
				prohibitedAny group health
				plan established or maintained by a small employer benefit arrangement shall be
				fully insured.
								(2)Fully insured
				definedA group health plan established or maintained by a small
				employer benefit arrangement shall be considered fully insured only if the
				terms of the arrangement provide for benefits the amount of all of which the
				Secretary determines are guaranteed under a contract, or policy of insurance,
				issued by an insurance company, insurance service, or insurance organization,
				qualified to conduct business in a
				State.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to plan years beginning on or after the date of the enactment of this
			 Act.
				(c)Amendments to
			 PPACA
				(1)Small employer
			 benefit arrangement definedSection 1304(b) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18024(b)) is amended by adding at the end
			 the following new paragraph:
					
						(5)Small employer
				benefit arrangementThe term
				small employer benefit arrangement has the meaning given such term
				in section 3(43) of the Employee Retirement and Income Security
				Act.
						.
				(2)Qualified health
			 plansSection 1301(a) of such Act (42 U.S.C. 18021(a)) is amended
			 by adding at the end the following new paragraph:
					
						(5)Inclusion of
				small employer benefit arrangement plansAny reference in this title to a qualified
				health plan shall be deemed to include any group health plan established or
				maintained by a small employer benefit
				arrangement.
						.
				(3)Eligibility to
			 participate in American Health Benefit ExchangesSection
			 1312(f)(2) of such Act (42 U.S.C. 18032(f)(2)) is amended by adding at the end
			 the following new subparagraph:
					
						(C)Small employer
				benefit arrangementsFor
				purposes of subparagraph (A), a small employer benefit arrangement shall be
				treated as a small
				employer.
						.
				(4)Effective
			 dateThe amendments made to any provision by this subsection
			 shall take effect as if included in the enactment of such provision.
				
